per curiam:
Con fecha de 22 de enero de 1992 los señores Samuel Cepeda García, Fernando Tonos Florenzán, Héctor Castro Marchán y José Guillermo Rodríguez, todos Repre-*20sentantes del partido de mayoría en la Asamblea Legisla-tiva, sometieron ante el entonces Juez Presidente de este Tribunal, Hon. Víctor M. Pons Núñez, “en su carácter de Jefe de la Rama Judicial del Estado Libre Asociado”, un escrito en el cual alegaron que las expresiones de los Jue-ces Asociados Señores Antonio Negrón García y Francisco Rebollo López, el pasado 10 de enero de 1992, en ocasión del juramento de los Jueces Superiores Bruno Cortés Trigo y Wilfredo Santos López, constituyen violaciones a los Cá-nones I, XI y XIII(f) e (i) de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Solicitaron que estas actuaciones de los Jueces Aso-ciados Señores Negrón García y Rebollo López fueran eva-luadas, analizadas y estudiadas, y que en su día tomáse-mos las determinaciones que estimásemos procedentes.
El ex Juez Presidente Pons Núñez dio conocimiento in-mediato de la solicitud a todos los Jueces del Tribunal. El actual Juez Presidente, José A. Andréu García, sometió el asunto a la consideración del Pleno del Tribunal. Los Jue-ces Asociados Señores Negrón García y Rebollo López se han inhibido y no han participado en la consideración de este asunto.
I
De acuerdo con los solicitantes, los hechos que avalan su posición son los siguientes:
1. El pasado 26 de diciembre de 1991, el señor Gobernador, Honorable Rafael Hernández Colón, nominó al licenciado Jaime B. Fuster para el cargo de Juez Asociado del Tribunal Supremo, en sustitución del Honorable Juez Asociado, José A. Andréu García, quien fuera nominado a ocupar el cargo de Juez Presidente del Tribunal Supremo.
2. Al momento de su nombramiento, el licenciado Fuster se desempeñaba como Comisionado Residente de Puerto Rico en Washington, habiendo sido electo para ese puesto en los comi-cios electorales de noviembre de 1988.
*213. Miembros del Partido Nuevo Progresista criticaron los nombramientos del Primer Ejecutivo.
4. El 14 de octubre de 1991, el señor Gobernador nominó para el cargo de Juez Superior al licenciado Bruno Cortés Trigo, quien fue confirmado por el Senado de Puerto Rico el 4 de no-viembre de 1991.
5. A la fecha de su nominación, el licenciado Cortés Trigo se desempeñaba como Asesor Legal del Gobernador.
6. El pasado 8 de enero de 1992, el señor Gobernador nominó al licenciado Wilfredo Santos López para el cargo de Juez Superior.
7. A la fecha de su nominación, el licenciado Santos López ocupaba el cargo de Representante a la Cámara de Represen-tantes de Puerto Rico, habiendo sido electo para ese cargo en los comicios electorales de noviembre de 1988 por el Partido Popular Democrático.
8. El 9 de enero de 1992, el Presidente del Partido Nuevo Progresista, el Dr. Pedro Roselló, candidato a Gobernador por dicho partido, exigió de la Senadora Victoria Muñoz Mendoza que no permitiera que la judicatura se convirtiera en un “refu-gio de políticos forzados al retiro[”.]
9. El doctor Roselló solicitó de la Senadora Muñoz que esta-bleciera como política “que no se harán o confirmarán nombra-mientos a la judicatura de políticos electos a servir al pueblo en este cuatrienio.” Así como también le solicitó que “no se confir-men nombramientos a la judicatura de ayudantes de confianza de la Rama Ejecutiva[”.]
10. El 10 de enero de 1992 en la ceremonia de juramentación de los Jueces Superiores, Cortés Trigo y Santos López, los Jue-ces Asociados Negrón García y Rebollo López criticaron severa-mente al señor Gobernador por nombrar a la Judicatura a per-sonas que ocupan cargos públicos electivos y de confianza.
11. La prensa del país reportó que el Juez Asociado Rebollo López “calificó el proceder de Hernández Colón de un ‘grave abuso de discreción como Gobernador’.”
13. El Juez Asociado Rebollo López indicó que, a su juicio, la actuación del señor Gobernador de llenar una vacante en la judicatura con una persona que al momento de ser nominado se desempeñaba en un cargo político electivo, era irrazonable y violatoriá de la Sección 12 del Artículo V de la Constitución del Estado Libre Asociado.
15. Las manifestaciones de los señores Jueces Asociado[s] *22fueron difundidas ampliamente por todos los medios noticiosos del país.
16. Las expresiones de los Jueces Asociados Negrón García y Rebollo López han sido objeto de un editorial periodístico, en el cual se les felicita; así como también de críticas públicas. El Honorable Juez Asociado Rebollo López por su parte ha ripos-tado a las expresiones públicas del señor Gobernador, enta-blando con éste una polémica pública sobre este asunto.
17. Las expresiones del candidato a la gobernación por el Partido Nuevo Progresista el doctor Roselló, sobre los recientes nombramientos a la judicatura del Gobernador, han ido dirigi-das a convertir en un “issue” político —este año eleccionario— los nombramientos judiciales del Gobernador de Puerto Rico.
18. Tan es así, que el Senador Nicolás Nogueras, del Partido Nuevo Progresista, ha instado un pleito impugnando el nom-bramiento del Juez Santos López.
19. De otra parte, la delegación novoprogresista en el Senado de Puerto Rico, ha presentado sendos proyectos de enmiendas constitucionales, dirigidos a fijar en nueve (9) el número de jueces del Tribunal Supremo, prohibiendo que un partido polí-tico pueda nombrar más de seis (6); y a prohibir que legislado-res, que el Comisionado Residente, y que alcaldes puedan ocu-par cargos en la Judicatura.
20. Es evidente, que la estrategia del Partido Nuevo Progre-sista va dirigida o encaminada a convertir en un ‘issue’ político de campaña eleccionaria, los nombramientos judiciales del se-ñor Gobernador. De ahí las críticas a los nombramientos del licenciado Fuster, Cortés y Santos, entre otros. De ahí la exhor-tación del doctor Roselló a la Senadora Muñoz a que repudiara las actuaciones del Gobernador. De ahí también la razón por la cual un legislador del Partido Nuevo Progresista ha instado un pleito impugnando el nombramiento del licenciado Santos. De ahí la razón para las propuestas enmiendas a la [C]onstitución que se ha indicado serán sometidas a la consideración de la Legislatura.
hH hH
En nuestro sistema republicano de gobierno rige la teoría de la separación de poderes entre las tres (3) ramas de gobierno: la ejecutiva, la legislativa y la judicial. “La relación entre los poderes del Gobierno debe ser dinámica y armoniosa. Su éxito depende de que cada una acepte y *23respete la autoridad de las otras y entienda la interrela-ción de sus funciones.” Silva v. Hernández Agosto, 118 D.P.R. 45, 57 (1986).
Por la naturaleza de las funciones de la Rama Judicial, nuestro ordenamiento constitucional establece unos mecanismos para garantizar dicha independencia en su interrelación con'las otras dos (2) ramas. La independencia judicial, ingrediente esencial para garantizar un proceso decisional imparcial, es, por ende, un componente ínsito de la separación de poderes. Eje central del esquema constitucional lo son, entre otros: (1) el que los Jueces del Tribunal Supremo desempeñen sus cargos mientras observen buena conducta, See. 8 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y (2) el que sólo puedan “ser destituidos por las causas y mediante el procedimiento que [la] Constitución establece en la sección 21 del Artículo III.(1) Art. V, Sec. 11, Const. E.L.A., supra, ed. 1982, pág. 361. Véanse: P. Abrams, Spare the Rod and Spoil the Judge? Discipline of Federal Judges and the Separation of Powers, 41 (Núm. 1) De Paul L. Rev. 59 (1991); P.D. Carrington y B. Allen Babcock, Civil Procedure: Cases and Comments on the Process of Adjudication, Boston, Ed. Little, Brown and Co., 1983, Cap. 2, Sec. A.
*24La Constitución fijó taxativamente las causas y los procedimientos para el residenciamiento de los Jueces del Tribunal Supremo.(2) Limitó las causas a “la traición, el soborno, otros delitos graves, y aquellos delitos menos grave[s] que impliquen depravación”. Art. III, Sec. 21, Const. E.L.A., supra, pág. 347.
Distinto ocurre con los jueces de instancia, con relación a los cuales la Constitución del Estado Libre Asociado especifica que podrán ser destituidos por el Tribunal Supremo por las causas y mediante el procedimiento que por ley disponga la Asamblea Legislativa. Art. Ill, Sec. 21 y Art. V, Sec. 11, Const. E.L.A., supra; Sec. 24 de la Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. sec. 232); In re Gallardo, 81 D.P.R. 19, 47, 52 y 54 (1958), opinión del ex Juez Presidente Señor Negrón Fernández.
Con relación a esta disposición constitucional, el ex Juez Presidente Señor Negrón Fernández expresó lo siguiente:
*25La disposición constitucional en el sentido de que “los jueces de los demás tribunales podrán ser destituidos por el Tribunal Supremo por las causas y mediante el procedimiento que se dis-ponga por ley”, va dirigida a que se supla, por acción legisla-tiva, un medio sustituto al de residencia (impeachment) provisto en la Constitución para la destitución del Gobernador, del Con-tralor y de los jueces del Tribunal Supremo, pero con idéntico fin: la destitución de los jueces de los demás tribunales; y tiene, de un lado, el alcance de señalar a este Tribunal como el único foro con autoridad para expulsar dichos jueces de sus cargos y, de otro, el de establecer el mandato de que la Asamblea Legis-lativa fije las causas y el procedimiento para esa expulsión.
La citada disposición, sin embargo, no limitó la autoridad de la Asamblea Legislativa —en el uso de los plenos poderes que le pertenecen — para fijar, como fijó en la sección 24 de la ley, otras penalidades disciplinarias por conducta que, siendo impropia en un magistrado, no fuere de tal naturaleza que hiciera impe-rativa su remoción del cargo. Y aún cuando en lo relativo a la destitución en sí, el precepto constitucional opera como una li-mitación a la autoridad de este Tribunal para, por vía de de-saforo, expulsar a un juez de su cargo —ya que en virtud de dicho precepto, las causas y el procedimiento para la destitu-ción deben proveerse por, y emanar de disposiciones de ley, es-tándole vedado al Tribunal ampliarlas a su arbitrio — tampoco limitó, desde luego, la autoridad inherente de este Tribunal para disciplinar a un miembro de su propio foro, por el hecho de ser juez, por conducta impropia observada como magistrado, la cual, de haberla observado un abogado, lo expondría a una sus-pensión o censura. (Énfasis en el original suprimido, énfasis suplido y escolio omitido.) In re Gallardo, supra, págs. 47-48.
No obstante la limitación constitucional, este Tribunal, reconociendo que las garantías constitucionales de independencia judicial presuponen un ejercicio ético, digno, ponderado, discreto y ejemplarizante de ese poder, optó por autolimitarse imponiéndose, como parámetros para la conducta, que cada uno de sus Jueces tiene la obligación moral de observar las mismas normas éticas que son aplicables a los jueces de instancia(3) Canon XXVI de *26Ética Judicial, 4 L.P.R.A. Ap. IV-A; Art. 1 de la Ley Núm. 25 de 20 de abril de 1945 (4 L.P.R.A. see. 3); In re Solicitud de Lugo Bougal y Arraiza, 112 D.P.R. 134 (1982);(4) R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, pág. 71.
I — ! h-| l — l
La situación objeto de esta solicitud no es nueva. En el pasado este Tribunal, aunque no dentro del contexto de una queja específica contra uno de sus Jueces, sí ha tenido ante su consideración situaciones que podrían considerarse similares a la del caso de autos.
En 1981, el entonces ex Juez Presidente, quién durante su incumbencia estuvo muy activo como conferenciante y se expresó fuera del estrado sobre diversos asuntos, en un Mensaje a la Asociación de Miembros de la Policía, Inc., criticó públicamente la “politización de la policía”. Como consecuencia de estas manifestaciones fue criticado por dos (2) miembros de este Tribunal. Uno de ellos le expresó a los medios noticiosos del país que “ ‘preocupado el Juez Presi-dente por la situación que impera en el país, en varias *27ocasiones ha hecho pronunciamientos formales sobre cues-tiones públicas que podrían tener implicaciones políticas’ Serrano Geyls, op. cit., pág. 71. El otro Juez Asociado, en ocasión de inhibirse en el caso Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 222 (1982), voto de inhibición del Juez Asociado Señor Negrón García, criticó el que el ex Juez Presidente hubiera “refrendado a priori, la tesis de politización en la Policía ante la Asociación de Miembros de la Policía, Inc., teoría en que se” fundó el caso objeto de la inhibición. Señaló esta actuación como un “juicio a des-tiempo” que definió como “la opinión, recomendación o se-ñalamiento fuera del estrado sobre un asunto sometido o susceptible —por la naturaleza del asunto o la jerarquía jurisdiccional del magistrado— de serle en el futuro sometido”. Santiago v. Superintendente de la Policía, supra, pág. 218. Por su parte, el entonces Gobernador Carlos Romero Barceló también se unió a las críticas afirmando públicamente que: “ ‘El Juez Presidente ... no debe pres-tarse para este tipo de actividades. Abre la posibilidad de que los jueces se vean envueltos en debates públicos en un período eleccionario y que se puedan prestar a ser interpre-tados como ataques de tipo político contra la Administra-ción de Gobierno’.” Serrano Geyls, op. cit., pág. 71.
A pesar de las críticas vertidas por dos (2) de los Jueces Asociados con relación a las manifestaciones del entonces Juez Presidente, del cariz político que tomó el asunto y del hecho de que estábamos en año eleccionario, este Tribunal no se pronunció sobre la aplicación de los cánones de ética judicial a la conducta del ex Juez Presidente. El resultado final de toda esta polémica fue la inhibición de los dos (2) jueces participantes en la polémica.
Recientemente, en ocasión en que el Gobernador susti-tuyera a varios jueces, Superiores y de Distrito, cuyos tér-minos habían vencido y estaban ocupando sus cargos bajo la cláusula de continuidad {holding over), surgió una sitúa-*28ción que provocó una controversia pública entre la Rama Judicial y las otras dos (2) Ramas de gobierno. En aquella ocasión este Tribunal adoptó una resolución en la cual, en-tre otras cosas, criticó el sistema de nombramientos de jue-ces y recomendó legislación para afianzar y fortalecer la independencia judicial.
A pesar de que se generó una polémica que mantuvo al Tribunal en el centro de una controversia pública, el Tribunal entendió que actuaba en defensa de la separación de poderes y, consecuentemente, de la independencia judicial. Canon XIII de Etica Judicial, supra. Como consecuencia de dicha polémica, las tres (3) Ramas constituyeron una comisión conjunta, compuesta por el Gobernador, el Presidente del Senado, el Presidente de la Cámara y el Juez Presidente del Tribunal Supremo, cuya labor culminó en la reciente adopción y aprobación de varias leyes que propenden a fortalecer el sistema judicial.(5)
Al cumplir con el deber de fortalecer la Rama Judicial, los jueces debemos prudencialmente evitar pronunciamientos y juicios a destiempo sobre asuntos sometidos a su consideración o que podrían ser susceptibles a serles sometidos. Ahora bien, el hecho de que alguna manifestación de un juez de este Tribunal adquiera matices políticos y lo involucre en una controversia pública no necesariamente convierte dicha conducta en una contraria a los cánones de ética judicial. A lo sumo, podría resultar, como ocurrió en el caso de Santiago v. Superintendente de la Policía, supra, que los jueces involucrados en el debate público se tengan que inhibir en cualquier caso que surja relacionado con la polémica. Véase Noriega Rodríguez v. Gobernador, 120 D.P.R. 267 (1988).
A tenor con lo antes expresado, se dictará sentencia or-*29denando el archivo de la solicitud presentada por los seño-res Representantes Samuel Cepeda García, Fernando To-nos Florenzán, Héctor Castro Marchán y José Guillermo Rodríguez, por falta de jurisdicción.
El Juez Asociado Señor Negrón García emitió voto de inhibición. El Juez Asociado Señor Rebollo López emitió voto particular de inhibición.
— O —
Voto de inhibición del
Juez Asociado Señor Negrón García.
I — I
Por su contenido y trámite, es obvio que se ha querido dar a la solicitud de los Hons. Samuel Cepeda García, Fernando Tonos Florenzán, Héctor Castro Marcial y José Guillermo Rodríguez —miembros de la Cámara de Represen-tantes por la mayoría del Partido Popular Democrático (P.P.D.)— la apariencia de que nuestras recientes palabras de 10 de enero de 1992 constituyeron un quebrantamiento ético-judicial. Las mismas fueron vertidas en ocasión de la juramentación de los Jueces Superiores, Hons. Bruno Cor-tés Trigo y Wilfredo Santos López.
Igual tesis adelantó el Secretario de Justicia, Hon. Jorge E. Pérez Díaz, y el Gobernador, Hon. Rafael Hernán-dez Colón, quien incluso nos pidió públicamente la renun-cia y un desagravio. En síntesis, se sostiene que nuestras palabras versaron sobre un asunto político encaminado a ser objeto de campaña electoral, vedado a los jueces. La base central del planteamiento es por asociación o coinci-dencia, esto es, la prohibición surge porque algunos políti-cos han hecho algunos señalamientos al respecto. A tales efectos, en su solicitud, el Honorable Cepeda García et al. *30umeron como anejos nuestras expresiones y varios artícu-los de la prensa que cubría la cuestión.
HH HH
Siempre hemos partido de la premisa de que los cánones de ética judicial aplican a todo miembro de la Judicatura, incluso a nosotros, en todo aquello que no sea incompatible con la naturaleza constitucional de este Tribunal y su ca-rácter colegiado. In re Solicitud de Lugo Bougal y Arraiza, 112 D.P.R. 134 (1982); Interpretación Cánones de Ética, 102 D.P.R. 1031, 1032 (1974); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 94 (1980), opinión concurrente. “No se puede desdeñar o negar seriamente la existencia de la ética y la moral, cuyas génesis e influencias trascienden la simple lectura de textos y aquel estado ideal metafísico de puro valor inmutable. Aunque intangible, la ética es fuerza que se percibe, detecta e intuye.” P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 308 (1980), opinión concurrente y disidente; Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 212 (1982), voto de inhibición.
r-H HH HH
Nuestras expresiones están enraizadas en la concepción de que el principio constitucional de independencia judicial, por su estima valorativa intrínseca, no es un asunto vedado de naturaleza político-partidista, sino uno "inma-nente a la función de administrar la justicia, que es exigen-cia y al mismo tiempo ideal de la vida jurídica”. Retiro del Hon. Víctor M. Pons Núñez, 129 D.P.R. 931, 932 (1992). El Poder Judicial posee la facultad inherente —y el deber— de protegerlo y promoverlo. Canon XIII del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A; Ortiz Angleró v. Barreto Pérez, supra.
*31Puede honestamente discreparse de esta concepción. Ciertamente no es nueva ni privativa. Aunque con lenguaje distinto y frente a hechos algo diferentes, está en conso-nancia con la premisa subyacente y el espíritu de la Reso-lución del Tribunal de 14 de abril de 1988, mediante la cual se convocó a una Sesión Especial de la Conferencia Judicial para el 2 de octubre de 1988. Convoc. Sesión Especial Conf. Judicial, 120 D.P.R. 838 (1988).
El ingrediente catalítico de esa convocatoria fue el co-municado de prensa del entonces Juez Presidente Señor Pons Núñez de 12 de abril de 1988, en el cual expuso su posición crítica sobre la negativa del Gobernador, Hon. Rafael Hernández Colón, a renominar para el cargo de Juez Superior al Hon. Guillermo Arbona Lago. Esa postura fue endosada por todos los Jueces Asociados que integraban el Tribunal. El aludido comunicado de prensa se incorporó como anejo a la antedicha resolución por coincidir el Tribunal unánimemente con la honda preocupación del Juez Presidente Señor Pons Núñez. Resolución de 14 de abril de 1988, Convoc. Sesión Especial Conf. Judicial, supra, págs. 840-841. Según sus términos, a juicio del Tribunal, la cuestión iba a la “médula” del “contenido real del concepto de independencia judicial dentro de nuestro esquema cons-titucional de separación de poderes”. (Enfasis suplido.) Id., pág. 839.
Naturalmente, al igual que en el presente, en aquel mo-mento —en año de campaña eleccionaria— la postura del Juez Presidente Señor Pons Núñez, del Tribunal y de los Jueces individuales, generó por algún tiempo distintas no-ticias y editoriales del debate público —desde endosos hasta ataques y señalamientos de infracciones a la separa-ción de poderes, implícitamente éticas— estos últimos bajo el supuesto de que se trataba de un asunto exclusivamente político-partidista. Este señalamiento, fue rechazado uná-nimemente por el Tribunal y, salvo pocas excepciones, a coro por la comunidad jurídica y la ciudadanía en general. *32A fin de cuentas, quienes pueden “politizar” el principio de independencia judicial, ínsito en la separación de poderes, son los políticos, no los jueces. Abandonar su defensa, por esa razón, es inconcebible.
Si penetramos tras bastidores vemos que se trata del mismo viejo guión.
IV
Suscribimos este voto sin haber participado en el pro-ceso de deliberación y redacción del Per Curiam. Indepen-dientemente de su resultado, no sabemos bajo qué facultad constitucional han actuado cuatro (4) miembros individua-les de este Foro para configurarla con carácter institucional. La premisa implícita, ¿ha sido considerarnos partes, sus pares o ambas cosas? ¿Quién custodia a los cus-todios? (quis custodiet custodiem). Nos abstenemos de ana-lizar esas y otras interrogantes.
Sí sabemos que son fundamentales, pues “[l]a decisión sobre la recusación de un Juez de este Tribunal es individual y no plenaria. Corresponde a él y su conciencia resolver cualquier planteamiento de esta índole”. Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 277 (1988). Y como dijo hace dos (2) milenios el eterno Maestro del Gólgota, “con la medida que ustedes juzguen, serán juzgados”. San Lucas 6:27-34. Bajo cualesquiera tesis, más que al juicio pasajero contemporáneo, nos sometemos a la sentencia inapelable que dictará la Historia.
— O —
Voto particular de inhibición emitido por el
Juez Asociado Señor Rebollo López.
A pesar de que, por los fundamentos que expondremos en la Parte II, no hemos participado en forma alguna en la *33consideración, y solución, de la “queja” radicada en contra nuestra por cuatro miembros de la Asamblea Legislativa de Puerto Rico, consideramos procedente hacer unos pro-nunciamientos en relación con la misma y la acción hoy tomada por el Tribunal.

I

Realmente resulta difícil entender la actuación de estos cuatro miembros de la Cámara de Representantes de Puerto Rico. La misma es tan inaudita e improcedente que, a nuestro juicio, únicamente se puede deber a una de tres situaciones: (1) un craso desconocimiento no sólo de nues-tro ordenamiento jurídico sino que de la función de la Ju-dicatura en una democracia como la nuestra, en especial de la independencia judicial que debe imperar en tal sis-tema de gobierno y de lo que dicha independencia significa e implica; (2) que estos señores representantes están ac-tuando como testaferros de otros, o (3) la existencia de un propósito ulterior avieso de parte de estos cuatro señores legisladores. Ello así por varias razones.
En primer lugar, los pronunciamientos que este Juez hiciera el viernes 10 de enero de 1992 fueron hechos, en defensa de la independencia judicial, sobre un asunto que precisamente afecta, de manera extraordinaria, esa inde-pendencia judicial —esto es, la designación, y juramenta-ción, de políticos activos como jueces sin que exista un pe-ríodo razonable de tiempo entre el ejercicio de ambas funciones— en un acto de juramentación de jueces en la sede de este Tribunal, ocasión en que precisamente jura-mentaba como juez un político que hasta ese momento ocu-paba un cargo electivo como tal. Si esa ocasión no era la indicada, y propia, para hacer esos pronunciamientos, real-mente no existe ninguna otra.
En segundo término, la posición que sostuvimos enton-ces, y que ratificamos en el día de hoy, está basada en una *34interpretación razonable de unas disposiciones específicas de la Constitución del Estado Libre Asociado de Puerto Rico. El hecho de que dichos pronunciamientos incidan, de alguna manera, en la esfera política o de que, desafortuna-damente, coincidieran con el comentario de un político a esos mismos efectos, no afecta en forma alguna la propie-dad y validez de los mismos.
En tercer lugar, esa acción nuestra no es nueva ni única. Procede señalar y enfatizar el hecho de que, cuando menos, en dos ocasiones anteriores, los Jueces de este Tribunal han hecho manifestaciones similares en defensa de la inde-pendencia judicial, a saber: el 12 de abril de 1988, cuando el Juez Presidente Señor Pons Núñez, en un comunicado de prensa, comentó el fallido intento del Gobernador de Puerto Rico de sustituir al Hon. Guillermo Arbona Lago, como Juez del Tribunál Superior. Como es sabido, dichas manifestaciones fueron endosadas, y adoptadas, por los restantes miembros del Tribunal en Resolución que se emi-tiera con fecha de 14 de abril de 1988; resolución mediante la cual se convocó por este Foro para una Sesión Especial de la Conferencia Judicial para, precisamente, tratar del tema de la independencia judicial.
Por otro lado, el 25 de enero de 1990, en un acto de juramentación de jueces en el Salón de Sesiones de este Tribunal, tres de sus integrantes —a saber, el Juez Presi-dente Señor Pons Núñez, el Juez Asociado Señor Negrón García y el Juez suscribiente— hicieron manifestaciones similares en defensa de la independencia judicial. Procede que uno se cuestione: ¿Por qué estos cuatro señores legisla-dores no se “querellaron” en dichas ocasiones anteriores? En relación con ello, ¿hará alguna diferencia el hecho de que en esta ocasión únicamente estamos envueltos el com-pañero Juez Asociado Señor Negrón García y el Juez sus-cribiente?
Por último, este Tribunal es el organismo rector de la Rama Judicial. Sus integrantes no sólo tienen la responsa-*35bilidad de resolver los casos que son traídos ante su consi-deración, sino que tienen la obligación y el deber de defender dicha Rama del Gobierno, sobre todo contra acciones que ponen en peligro la preciada independencia judicial; la cual, dicho sea de paso, es la razón de ser de la existencia de la Rama Judicial y el baluarte en que descansa la con-fianza que pueda tener la ciudadanía en la misma.(1)
La mejor evidencia del grave peligro que en estos mo-mentos corre la independencia judicial lo constituye preci-samente la acción tomada por estos cuatro señores legisladores. Su acción concertada —en la supuesta de-fensa de un compañero legislador convertido, como por arte de magia, en juez— tiene el obvio propósito de intentar amedrentar y amordazar a los miembros de la Rama Judicial puertorriqueña.

Debe quedar meridianamente claro que para el Juez sus-cribiente la dignidad judicial y la independencia judicial no son negociables. En consecuencia, nada ni nadie podrá nunca amedrentarnos ni evitar que continuemos, con ahínco y sin temor de clase alguna, defendiendo esa digni-dad e independencia judicial.

Como expresáramos el pasado 10 de enero, lo fácil hu-biera sido permanecer callados. El desempeño responsable de la función judicial, sin embargo, nunca resulta fácil. La acción de señalar y denunciar la existencia de una situa-ción intolerable y perjudicial al bienestar general y judicial de nuestro Puerto Rico nunca puede ser considerada como impropia e improcedente.
Desafortunadamente, en un mundo donde existen perso-*36ñas de criterios vacilantes, cautivos y serviles, las posicio-nes firmes resultan difíciles de entender para éstos y, en ocasiones, son calificadas por ellos como impropias y atrevidas. Las “armas” con que cuenta el Juez, cuales son la palabra y su pluma, deben y pueden ser utilizadas en forma franca y vigorosa ya que esas “armas” son las únicas que tenemos los jueces a nuestro alcance para defender las causas justas y para denunciar situaciones, como la pre-sente, que afectan el bienestar y la independencia de la Judicatura puertorriqueña.
El que piense que la Rama Judicial es una colonia, o finca privada, de las Ramas Ejecutiva y Legislativa de nuestro Gobierno está profundamente equivocado. Conside-ramos pertinentes, y aplicables, a la situación ante nuestra consideración unas expresiones hechas hace algunos años por una conocida figura pública puertorriqueña sobre la importancia del proceso de selección de jueces:
Ante la creciente intervención del estado moderno en todos los órdenes de la vida, es el Juez baluarte de la libertad individual, poder institucional para contener dentro de límites constitucionales las invasiones al derecho de la libertad que ciegamente sancionan las masas aletargadas por la demago-gia de los políticos. (Enfasis suplido.(2)
I — I
Mediante Opinión Per Curiam, de fecha 12 de enero de 1988, emitida en Noriega v. Hernández Colón, 120 D.P.R. 267 (1988) —recurso en que el demandante apelado David Noriega presentó una moción de recusación en la cual so-licitó se decretara la inhibición del Juez Presidente Señor Pons Núñez— este Tribunal resolvió, en lo pertinente, que en vista de que la función colegiada garantiza “que la de-*37cisión final certificada responda al legítimo criterio mayo-ritario informado, nunca a la situación individual o prefe-rencias privadas de los componentes del Tribunal”, la “decisión sobre la recusación de un Juez de este Tribunal es individual y no plenaria. Corresponde a él y su conciencia resolver cualquier planteamiento de esta índole”. (Enfasis suplido.) Noriega v. Hernández Colón, supra, págs. 276 y 277.
Como expresáramos anteriormente, la “queja” presen-tada contra el compañero Juez Asociado Señor Negrón García y el Juez suscribiente por estos cuatro señores le-gisladores es una, a todas luces, infundada que debió haber sido perentoriamente desestimada por la mayoría de los integrantes del Tribunal con un cortante “nada que proveer”. Aparte del hecho incuestionable que este Tribunal no tiene jurisdicción, ni autoridad en ley de clase al-guna, para “enjuiciar, amonestar o exonerar” a uno de sus miembros, la acción mayoritaria, “de atender y darle foro” a esta queja absurda, no le hace ningún bien a nuestro sistema de justicia en general por cuanto la misma tiene la nociva e indeseable consecuencia de promover y fomentar la radicación de quejas viciosas y mal intencionadas contra los miembros de la Judicatura puertorriqueña.
La errónea acción mayoritaria a esos efectos con toda probabilidad expondrá a este Foro, y a cada uno de sus integrantes, a ser blanco en el futuro de continuas imputa-ciones inmeritorias y maliciosas que tendrán que ser igual-mente “atendidas y consideradas” por el Tribunal con nin-gún fin práctico. Ello, naturalmente, causará que el Tribunal no pueda dedicarle ese tiempo precioso y necesa-rio a otros asuntos que tienen gran importancia para nues-tra ciudadanía, los cuales actualmente languidecen, y duermen “el sueño de los justos”, en las distintas oficinas de los Jueces de este Tribunal en espera de acción judicial.
Acorde con lo resuelto en Noriega v. Hernández Colón, supra, ante una queja tan absurda y totalmente carente de *38méritos, realmente resulta irrelevante, y poco determi-nante en la decisión final colegiada que tome este Tribunal sobre el asunto, que el Juez contra quien se dirige dicha queja participe o no en la consideración y disposición de la misma. Dicha situación, por sí sola, sería razón suficiente para negar toda posibilidad de no participación.

Ello no obstante, por razones de escrúpulo personal y de prudencia institucional, hemos considerado aconsejable abstenernos de participar, en esta etapa de los procedimien-tos, en la consideración de la mal llamada “queja” radicada por los mencionados legisladores.

HH HH HH
Unos pensamientos finales. Hace cerca de diez años, al tomar posesión del cargo que hoy ocupamos, juramos defender la Constitución de los Estados Unidos de América y la Constitución, y las leyes, del Estado Libre Asociado de Puerto Rico contra todo enemigo interno o externo de éstas. Al así hacerlo, escogimos nuestro camino; no pensa-mos detenernos a mitad del mismo. Seguiremos en el ca-mino escogido, siempre en línea recta.
El juez no sólo será juzgado por la historia a base de la justicia que ha dispensado, sino por la injusticia que ha evitado que ocurra. Su labor es una incesante que nunca termina. Es por ello que no debemos perder mucho tiempo con las personas mal intencionadas que nos gritan en nuestro camino —algunas, en servil obediencia de sus su-periores— las cuales pretenden interrumpir el desempeño responsable de nuestro cargo.
No hay nada pequeño e insignificante en el quehacer diario de hacer justicia. La Judicatura es un inmenso taller donde la más pequeña labor que se realiza, en forma ho-nesta y responsable, determina si la justicia que se dis-pensa en la jurisdicción en que laboramos es una brillante u opaca.
No escogemos los asuntos que van a ser objeto de nues-*39tra consideración. Es en el momento que éstos surgen que decidimos cuál será el contenido de nuestras expresiones y la ocasión apropiada, dentro del desempeño de las funcio-nes de nuestro cargo, para efectuar las mismas. Al hacerlo, sin embargo, únicamente debemos responder a los dictados de nuestra conciencia.
Los jueces no deben permanecer callados por razón de temor, indiferencia o falta de laboriosidad. No tenemos ese derecho. La dignidad del cargo que ocupamos y la indepen-dencia de criterio que el desempeño responsable del mismo requiere, repetimos, nunca pueden ser objeto de negocia-ción, compromiso, presiones o influencias de clase alguna.

(1) La Sec. 21 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, págs. 346-347, dispone lo siguiente:
“[Procesos de residencia]
“La Cámara de Representantes tendrá el poder exclusivo de iniciar procesos de residencia y con la concurrencia de dos terceras partes del número total de sus miembros formular acusación. El Senado tendrá el poder exclusivo de juzgar y dictar sentencia en todo proceso de residencia; y al reunirse para tal fin los Senadores actuarán a nombre del pueblo y lo harán bajo juramento o afirmación. No se pronun-ciará fallo condenatorio en un juicio de residencia sin la concurrencia de tres cuartas partes del número total de los miembros que componen el Senado, y la sentencia se limitará a la separación del cargo. La persona residenciada quedará expuesta y su-jeta a acusación, juicio, sentencia y castigo conforme a la ley. Serán causas de resi-dencia la traición, el soborno, otros delitos graves, y aquellos delitos menos gravefs] que impliquen depravación. El Juez Presidente del Tribunal Supremo presidirá todo juicio de residencia del Gobernador.
“Las cámaras legislativas podrán ventilar procesos de residencia en sus sesio-nes ordinarias o extraordinarias.”


(2) Con relación a la disposición de residenciamiento de los jueces federales de la Constitución de Estados Unidos, que es similar a la nuestra, se ha dicho lo siguiente:
“A limitation of impeachment to indictable crimes was not, in the author’s opinion, the intent of the framers and is not a proper interpretation of the constitutional provisions. On the other hand, the extension of impeachment to non-indictable offenses not connected with the use of official power was not within the intendment of the framers and is not supported by English impeachment precedents.
“To be impeachable, an act must fall within one of two categories. It must violate some known, established law, be of a grave nature, and involve consequences highly detrimental to the United States. In the alternative, it must involve evil, corrupt, wilful, malicious or gross conduct in the discharge of office to the great detriment of the United States. Acts which result from error of judgment or omission of duty, without the presence of fraud, or from the misconception of duty, without the presence of a willful disregard, are not impeachable. Acts of a non-indictable nature outside of one’s office, such as writing books and articles, associating with persons and organizations engaged in questionable activities, delivering speeches of a political nature, and engaging in conduct which some view as socially and morally objectionable are not properly within the scope of impeachment. Indeed, it would be incongruous to find an official exercising constitutional rights of speech and association guilty of ‘high Crimes and Misdemeanors’ against the United States. When a public official engages in private, independent conduct, he is subject to the positive laws as any other citizen, except that if he commits a “high Crime,’ he is subject to the additional punishment of impeachment and removal from office.” (Énfasis suplido y escolio omitido.) J.D. Feerick, Impeaching Federal Judges: A Study of the Constitutional Provisions, 39 (Núm. 1) Fordham L. Rev. 1, 54-55 (1970).


(3) La aplicación de los parámetros de los Cánones de Ética Judicial a los Jueces del Tribunal Supremo, sin embargo, no implica el que éstos puedan ser residencia-dos, destituidos, removidos, suspendidos o amonestados, por causas y mediante pro-*26cedimientos distintos a los que establece la Constitución del Estado Libre Asociado.
En Estados Unidos la posición asumida por la mayoría de los tribunales esta-tales es que un juez no puede ser residenciado, destituido o suspendido por violar los cánones de ética judicial per se, a menos que exista legislación específica que así lo autorice. Sin embargo, puede ser residenciado, destituido o suspendido por cometer actos que violan los cánones de ética judicial si dichos actos, por sí solos, justifican tal acción dentro del poder discrecional concedido por la disposición estatutaria. Anota-ción, Power of Courts to Remove or Suspend Judge, 53 A.L.R. 3d 882, 884 (1973). Con relación al residenciamiento de Jueces del Tribunal Supremo de Estados Unidos y cortes federales, véase Anotación, supra, pág. 882.


(4) En In re Solicitud de Lugo Bougal y Arraiza, 112 D.P.R. 134 (1982), se planteó la aplicación del Canon XX de Ética Judicial, 4 L.P.R.A. Ap. IV-A, a una queja presentada contra el ex Juez Asociado Jorge Díaz Cruz. Luego de analizar los hechos e interpretar el Canon XX de Ética Judicial, supra, determinamos que la conducta de la queja no violaba los cánones de ética judicial y procedimos a declarar “no ha lugar a proveer ulteriores procedimientos”. In re Solicitud de Lugo Bougal y Arraiza, supra, pág. 140.


 Leyes Núms. 91 y 92 de 5 de diciembre de 1991.


(1) El dictamen mayoritario erróneamente intenta equiparar las expresiones a las que hemos hecho referencia, las cuales fueron hechas en defensa de la indepen-dencia judicial, con manifestaciones que en dos ocasiones distintas hiciera el ex Juez Presidente de este Tribunal, Ledo. José Trías Monge, en discursos que pronunciara éste el 25 de abril de 1980 y el 26 de diciembre de 1981.
Dada la naturaleza de las manifestaciones del licenciado Trías Monge —las cuales, por delicadeza, nos abstenemos de calificar— resulta obvio que la semejanza no cabe.


(2) R. Hernández Colón, Sobre la selección de la Judicatura, Año III (Núm. 8) Rev. Der. Pur. 91 (1963).